EXHIBIT 10.1

 

VERITIV CORPORATION

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of December 29, 2017,
between Veritiv Corporation, a Delaware corporation (the “Company”), and Mary A.
Laschinger (the “Executive”).  As of the Effective Date, as defined in
Section 2, below, this Agreement shall amend, restate and supersede, in its
entirety, the Employment Agreement between xpedx Holding Company and the
Executive, dated as of January 28, 2014 (the “Prior Agreement”).

 

W I T N E S S E T H

 

WHEREAS, the Company desires to continue to employ the Executive as the Chief
Executive Officer of the Company; and

 

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement to reflect the Company’s incentive and retention objectives and
current market practices.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      POSITION AND DUTIES.

 

(a)                                 During the Employment Term (as defined in
Section 2 hereof), the Executive shall serve as the Chief Executive Officer of
the Company. In this capacity, the Executive shall have the duties, authorities
and responsibilities that are reasonably associated with the Executive’s
position as the Chief Executive Officer. The Executive will report directly to
the board of directors of the Company (the “Board”).

 

(b)                                 During the Employment Term, the Executive
shall devote all of the Executive’s business time to the performance of the
Executive’s duties with the Company, provided that the foregoing shall not
prevent the Executive from (i) serving on the boards of directors of non-profit
organizations and, with the prior written approval of the Board, for-profit
companies, (ii) participating in charitable, civic, educational, professional,
community or industry affairs, and (iii) managing the Executive’s passive
personal investments so long as such activities in the aggregate do not
interfere or conflict with the Executive’s duties hereunder or create a business
or fiduciary conflict.

 

(c)                                  During the Employment Term (as defined in
Section 2 hereof), the Board shall nominate the Executive for re-election as the
Chairman of the Board at the expiration of each current term, provided that the
foregoing shall not be required to the extent prohibited by legal or regulatory
requirements.

 

--------------------------------------------------------------------------------


 

2.                                      EMPLOYMENT TERM. The Company agrees to
employ the Executive pursuant to the terms of this Agreement, and the Executive
agrees to be so employed, for a term (the “Initial Term”) commencing as of
January 1, 2018 (the “Effective Date”) and ending on December 31, 2021. As of
the date on which the Initial Term ends, and on each anniversary of such date,
the term of this Agreement shall be automatically extended for successive
one-year periods, provided, however, that either party hereto may elect not to
extend this Agreement for such one-year period by giving written notice to the
other party at least thirty (30) days prior to any then applicable expiration
date. The period of time between the Effective Date and the end of the Initial
Term or any successive one-year renewal period hereunder shall be referred to
herein as the “Employment Term.” Notwithstanding the foregoing, the Employment
Term may be earlier terminated in accordance with Section 7 hereof, subject to
Section 8 hereof.

 

3.                                      BASE SALARY. The Company agrees to pay
the Executive a base salary at an annual rate of not less than $1,000,000,
payable in accordance with the regular payroll practices of the Company, but not
less frequently than monthly. The Executive’s Base Salary shall be subject to
annual review by the Board (or a committee thereof), and may be increased, but
not decreased below its then current level, from time to time by the Board. The
base salary as determined herein and adjusted from time to time shall constitute
“Base Salary” for purposes of this Agreement.

 

4.                                      ANNUAL BONUS. During the Employment
Term, the Executive shall be eligible to receive a cash-based annual incentive
bonus under the Company’s annual bonus plan as may be in effect from time to
time (the “Annual Bonus”) based on a target bonus opportunity of at least 130%
of the Executive’s Base Salary (the “Target Bonus”), subject to the attainment
of one or more pre-established performance metrics as may be established by the
Board or the Company’s Compensation and Leadership Development Committee (the
“Committee”) after consultation with the Executive.

 

5.                                      EQUITY AWARDS.

 

(a)                                 The Executive shall be eligible to
participate in the Company’s long-term equity incentive program. During the
Employment Term, the Executive will receive equity grants having a target annual
grant date value equal to 450% of the Executive’s Base Salary (collectively
referred to herein as the “LTIP Awards”). The terms and conditions of the LTIP
Awards will be governed by the Company’s long-term equity incentive plan. The
details of the LTIP Awards are subject to review and approval by the Committee.
The Executive will be required to comply with the Company’s written stock
ownership policy as may be in effect from time to time.

 

(b)                                 All LTIP Awards shall include the following
terms and conditions: (i) in the event of a Qualifying Termination (as defined
below), the continued employment requirement of any then outstanding LTIP Awards
shall be deemed pro-rata satisfied as of such termination date and, to the
extent that such LTIP Awards include performance requirements, such LTIP Awards
shall remain outstanding until the end of the applicable performance period and
shall vest based upon the actual satisfaction of the applicable performance
goals and (ii) in the event of a Retirement (as defined below), the continued
employment requirement of any then outstanding LTIP Awards granted six months or
more prior to the effective date of such Retirement shall be

 

2

--------------------------------------------------------------------------------


 

deemed satisfied in full as of such termination date and to the extent that such
LTIP Awards are subject to performance requirements measured over an incomplete
performance period, such LTIP Awards shall remain outstanding until the end of
the applicable performance period, at which time the number of shares that are
deemed to have been earned and vested shall be determined as though the
applicable performance requirements were satisfied at the greater of the actual
level of performance or the target level of performance.  For purposes of
clauses (i) and (ii) above, the Executive’s LTIP Award shall be settled within
60 days after they become vested, except as otherwise required to comply with
Code Section 409A (as defined in Section 25).  For avoidance of doubt, for
purposes of clause (i) above there shall be no double proration of awards that
have performance requirements. For example, if the Executive has a Qualifying
Termination upon completion of 60% of the employment requirement with respect to
an LTIP Award that includes performance conditions, and upon the completion of
the applicable performance period it is determined that the performance goals
were satisfied at the applicable target level, then 60% of the target level LTIP
Award shall become earned and payable in accordance with its terms.
Notwithstanding the foregoing, in the event of a Qualifying Termination that
occurs following a change in control (as such term is defined in the governing
documents related to the LTIP Awards, the Executive shall be deemed to have
satisfied 100% of any continued employment requirement with respect to any then
outstanding LTIP Awards, provided that, for the avoidance of doubt, any
performance vesting conditions related to such LTIP Awards will continue to be
measured based upon actual performance except as otherwise provided by the Board
or the Committee; provided, further, that in the event that Bain Capital Fund
VII, L.P. or any of its affiliated investment funds or management companies
(collectively, “Bain”) becomes a majority shareholder as a result of a Company
purchase or other acquisition of shares, such ownership shall not constitute a
change in control unless Bain replaces more than two Directors of the Board,
whose appointment is not a replacement of a director previously appointed by
Bain. The final terms and conditions of each LTIP Award will be set forth in the
applicable grant documents related to such award and will be consistent with the
Company’s long-term equity incentive program approved by the Committee for such
year and may be modified as deemed necessary by the Company to comply with Code
Section 409A (as defined in Section 25).

 

(c)                                  For purposes of this Section 5:

 

(i)                                     “Qualifying Termination” shall mean a
termination of the Executive’s employment (i) by the Company other than for
Cause (as defined below), (y) by the Executive for Good Reason (as defined
below), or (z) due to the Executive’s Disability (as defined below) or death.

 

(ii)                                  “Retirement” shall mean the Executive’s
bona fide retirement at or after the age of 60 with at least five years of
service with the Company and its Subsidiaries, (A) that occurs following the
Executive’s successful implementation of a succession plan in which she is
succeeded by a well-trained or seasoned officer approved by the Board who is
able to immediately assume the duties and responsibilities as chief executive
officer and (B) following which the Executive does not engage in any services
for any employer, other than: (i) post-termination services as a nonemployee
director or consultant or (ii) services for which the Board provides its prior
written consent.

 

3

--------------------------------------------------------------------------------


 

6.                                      EMPLOYEE BENEFITS.

 

(a)                                 BENEFIT PLANS. The Executive shall be
entitled to participate in any employee benefit plan (expected to include
medical, dental, vision, disability, life insurance, and a defined contribution
retirement program) that the Company has adopted or may adopt, maintain or
contribute to for the benefit of its employees generally, subject to satisfying
the applicable eligibility requirements, except to the extent such plans are
duplicative of the benefits otherwise provided for hereunder. The Executive’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may add to, modify, or terminate any employee benefit plan at any time,
provided that, with respect to any such change, the Executive is treated no less
favorably than all other senior executives of the Company.

 

(b)                                 VACATIONS. During the Employment Term, the
Executive shall be entitled to six (6) weeks of paid vacation per calendar year
(prorated for partial years) in accordance with the Company’s policy on accrual
and use applicable to employees as in effect from time to time.

 

(c)                                  OTHER PERQUISITES. During the Employment
Term, the Executive shall be entitled to first class or business class airline
travel for business use, with the additional use of NetJets or similar service,
in each case in accordance with the Company’s policies on business travel as may
be set by the Committee from time to time.

 

(d)                                 BUSINESS EXPENSES. Upon presentation of
reasonable substantiation and documentation as the Company may specify from time
to time, the Executive shall be reimbursed in accordance with the Company’s
expense reimbursement policy, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder and the Company’s
policies with regard thereto. The Company shall provide the Executive with
customary administrative support, a PDA, a cell phone and computer with all such
expenses paid for or reimbursed by the Company.

 

7.                                      TERMINATION. The Executive’s employment
and the Employment Term shall terminate on the first of the following to occur:

 

(a)                                 DISABILITY. Upon ten (10) days’ prior
written notice by the Company to the Executive of termination due to Disability.
For purposes of this Agreement, “Disability” shall be defined as the inability
of the Executive to have performed the Executive’s material duties hereunder,
after reasonable accommodation, due to a physical or mental injury, infirmity or
incapacity for at least one hundred eighty (180) days (including weekends and
holidays) in any three hundred sixty-five (365)-day period as determined by the
Board in its reasonable discretion. The Executive shall cooperate in all
respects with the Company if a question arises as to whether the Executive has
become disabled, including, without limitation, submitting to reasonable
examinations by one or more medical doctors and other health care specialists
selected by the Company and authorizing such medical doctors and other health
care specialists to discuss the Executive’s condition with the Company.

 

(b)                                 DEATH. Automatically upon the date of death
of the Executive.

 

4

--------------------------------------------------------------------------------


 

(c)                                  CAUSE. Immediately upon written notice by
the Company to the Executive of a termination for Cause. “Cause” shall mean:

 

(i)                                     the Executive’s willful and material
misconduct or gross negligence in the performance of the Executive’s duties to
the Company which is demonstrably and materially injurious to the Company or the
Executive’s willful performance of any material act of fraud, malfeasance or
misappropriation of the Company’s property which is demonstrably and materially
injurious to the Company;

 

(ii)                                  the Executive’s willful and repeated
material failure to substantially perform the Executive’s duties to the Company
or to follow the lawful directives of the Board (other than as a result of death
or Disability);

 

(iii)                               the Executive’s conviction of, or pleading
of guilty or nolo contendere to, a felony or any crime involving moral
turpitude;

 

(iv)                              the Executive’s willful performance of any
material act of theft or embezzlement; or

 

(v)                                 The Executive’s material breach during the
Employment Term of Sections 10, 11 or 12 of this Agreement which is demonstrably
and materially injurious to the Company.

 

For purposes of this Section 7(c) no act, or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that the Executive’s actions or
omissions were in the best interests of the Company.

 

Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until (x) a written demand is delivered to the
Executive by the Board which demand specifically identifies, in good faith, the
basis of its determination that “Cause” exists and facts then known to the Board
that support its determination; (y) with respect to subparagraphs (i), (ii) and
(v), the Executive is provided at least thirty (30) days following receipt of
such written notice to fully correct in all material respects the circumstances
or conduct giving rise to the Board’s determination that “Cause” exists, and
(z) there shall have been delivered to Executive, following the Executive’s
failure to cure (to the extent applicable), a copy of a resolution duly adopted
by the affirmative vote of a majority of the Board (not including the Executive,
as applicable) at a meeting of the Board called and held for such purpose,
finding that in the good faith opinion of the Board the Executive was guilty of
conduct set forth above in this Section 7(c) and specifying the particulars
thereof in detail.

 

(d)                                 WITHOUT CAUSE. Immediately upon written
notice by the Company to the Executive of an involuntary termination without
Cause (other than for death or Disability).

 

(e)                                  GOOD REASON. Upon written notice by the
Executive to the Company of a termination for Good Reason. “Good Reason” shall
mean the occurrence of any of the following events, without the express written
consent of the Executive, unless such events are fully

 

5

--------------------------------------------------------------------------------


 

corrected in all material respects by the Company within thirty (30) days
following written notification by the Executive to the Company of the occurrence
of one of the reasons set forth below:

 

(i)                                     the assignment to the Executive of any
duties with the Company (or with a successor company) inconsistent with
Executive’s position, or an adverse alteration in the nature or status of
Executive’s responsibilities;

 

(ii)                                  any diminution in the Executive’s Base
Salary or Target Bonus, or failure to pay any compensation or benefits due to
the Executive;

 

(iii)                               relocation of the Executive’s primary work
location by more than 50 miles from the greater Atlanta, Georgia metropolitan
area;

 

(iv)                              failure to appoint or reappoint the Executive
as Chairman of the Board;

 

(v)                                 in the event that Bain acquires a majority
of the shares of the Company, if thereafter Bain replaces more than two
Directors of the Board, whose appointment is not a replacement of a director
previously appointed by Bain; or

 

(vi)                              any material failure by the Company to satisfy
any of its obligations under Sections 1 through 6 of this Agreement.

 

The Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
thirty (30)-day period described above. Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by the
Executive.

 

(f)                                   WITHOUT GOOD REASON.  Upon thirty (30)
days’ prior written notice by the Executive to the Company of the Executive’s
voluntary termination of employment without Good Reason (which the Company may,
in its sole discretion, make effective earlier than any notice date).

 

(g)                                  EXPIRATION OF EMPLOYMENT TERM;
NON-EXTENSION OF AGREEMENT.  Upon the expiration of the Employment Term due to a
non-extension of the Agreement by the Company or the Executive pursuant to the
provisions of Section 2 hereof.

 

8.                                      CONSEQUENCES OF TERMINATION.

 

(a)                                 DEATH. In the event that the Executive’s
employment by the Company and the Employment Term ends on account of the
Executive’s death, the Executive or the Executive’s estate, as the case may be,
shall be entitled to the following (with the amounts due under Sections
8(a)(i) through 8(a)(iv) hereof to be paid within sixty (60) days following
termination of employment, or such earlier date as may be required by applicable
law):

 

6

--------------------------------------------------------------------------------


 

(i)                                     any unpaid Base Salary through the date
of termination;

 

(ii)                                  any Annual Bonus earned but unpaid with
respect to the fiscal year ending on or preceding the date of termination;

 

(iii)                               reimbursement for any unreimbursed business
expenses incurred through the date of termination;

 

(iv)                              any accrued but unused vacation time in
accordance with Company policy; and

 

(v)                                 all other payments, benefits or fringe
benefits to which the Executive shall be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement, including without limitation any payments,
benefits, or fringe benefits described in Sections 5(a), 5(b) and 6
(collectively, Sections 8(a)(i) through 8(a)(v) hereof shall be hereafter
referred to as the “Accrued Benefits”).

 

(b)                                 DISABILITY. In the event that the
Executive’s employment by the Company and the Employment Term ends on account of
the Executive’s Disability, the Company shall pay or provide the Executive with
the Accrued Benefits.

 

(c)                                  TERMINATION FOR CAUSE OR WITHOUT GOOD
REASON OR AS A RESULT OF EXECUTIVE’S NON-EXTENSION OF THIS AGREEMENT.  If  the
Executive’s employment by the Company and the Employment Term is terminated
(x) by the Company for Cause, (y) by the Executive without Good Reason, or
(z) as a result of the Executive’s non-extension of the Employment Term as
provided in Section 2 hereof, the Company shall pay to the Executive the Accrued
Benefits.

 

(d)                                 TERMINATION WITHOUT CAUSE OR FOR GOOD REASON
OR AS A RESULT OF COMPANY NON-EXTENSION OF THIS AGREEMENT.  If the Executive’s
employment by the Company and the Employment Term is terminated (x) by the
Company other than for Cause, (y) by the Executive for Good Reason, or (z) as a
result of the Company’s non- extension of the Employment Term as provided in
Section 2 hereof, the Company shall pay or provide the Executive with the
following, subject to the provisions of Section 25 hereof:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  subject to the Executive’s continued
compliance with Sections 9, 10, 11 and 12, a pro-rata portion of the Executive’s
Annual Bonus for the fiscal year in which the Executive’s termination occurs
based on actual results for such year (determined by multiplying the amount of
such bonus which would be due for the full fiscal year by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that the Executive is employed by the Company and the denominator of which is
365) payable at the same time bonuses for such year are paid to other senior
executives of the Company;

 

7

--------------------------------------------------------------------------------


 

(iii)                               subject to the Executive’s continued
compliance with Sections 9, 10, 11 and 12, an amount equal to the product of
(x) 2.0 times (y) the sum of the Executive’s Base Salary and Target Bonus, with
such total amount to be paid in monthly installments over the twenty-four (24)
month period following such termination; provided, however, that to the extent
that any portion of such payment constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A (as defined in Section 25
hereof), and such sixty (60)-day period begins in one calendar year and ends in
another calendar year, payment of such benefit shall commence in such second
calendar year and shall include payment of any amount that was otherwise
scheduled to be paid prior thereto under this Section 8(d)(iii) hereof absent
this proviso; and

 

(iv)                              subject to the Executive’s continued
compliance with Sections 9, 10, 11 and 12 and the Executive’s timely election of
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) for the Executive and her eligible dependents, and
the Executive’s continued copayment of premiums associated with such coverage,
the Company shall reimburse the Executive, on a monthly basis, for the portion
of the costs of continued health benefits for Executive and Executive’s covered
dependents equal to the amount that the Company was paying immediately prior to
such termination, with such reimbursement to continue for the eighteen (18)
month period following such termination, or such earlier date on which COBRA
coverage for the Executive and her covered dependents terminates in  accordance
with COBRA; provided that the Executive is eligible and remains eligible for
COBRA coverage. The Company may modify its obligation under this
Section 8(d)(iv)  to the extent reasonably necessary (and to the minimum extent
necessary) to avoid any penalty or excise taxes imposed on it in connection with
the continued payment of premiums by the Company under the Patient Protection
and Affordable Care Act of 2010, as amended.

 

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

 

(e)                                  OTHER OBLIGATIONS. Upon any termination of
the Executive’s employment with the Company, the Executive shall promptly resign
from the Board and any other position Executive holds as an officer, director or
fiduciary of any Company-related entity.

 

(f)                                   EXCLUSIVE REMEDY. The amounts payable to
the Executive following termination of employment and the Employment Term
hereunder pursuant to Sections 7 and 8 hereof shall be in full and complete
satisfaction of the Executive’s rights under this Agreement.

 

9.                                      RELEASE. Any and all amounts payable and
benefits provided pursuant to Sections 5 and 8 that are provided following a
Qualifying Termination, other than the Accrued Benefits, shall only be payable
if the Executive delivers to the Company and does not revoke a general release
of claims in favor of the Company in substantially the form attached on
Exhibit A hereto (the “General Release”). Such release must be executed and
delivered (and no longer subject to revocation, if applicable) within sixty (60)
days following termination. Failure to

 

8

--------------------------------------------------------------------------------


 

timely execute the General Release, or the Executive’s revocation of the General
Release, shall result in the forfeiture of any such payments or benefits.

 

10.                               RESTRICTIVE COVENANTS.

 

(a)                                 NONDISCLOSURE.  Subject to Section 14, the
Executive may use the Company’s Confidential Information and Trade Secrets (as
defined below) (i) in the good faith performance of the Executive’s job duties
at the Company and (ii) as required under applicable laws, regulations or
directives of a governmental entity having jurisdiction in the matter or under
valid subpoena, provided that the Executive shall promptly notify the Company in
writing of any such request for disclosure. Otherwise, the Executive agrees
during the Executive’s employment with the Company and for a period of five
(5) years following the termination of the Executive’s employment (whether
voluntary or involuntary) that the Executive will not use, disclose, or
otherwise distribute the Company’s Confidential Information and Trade Secrets. 
For purposes of this Agreement:

 

(i)                                     The term “Trade Secrets” means
information, without regard to form, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information: 
(A) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (B) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. 
Trade secrets include, but are not limited to, a formula, pattern, technique,
process, method, device or compilation of information possessed or owned by the
Company which is used in the business of the Company and gives the Company an
opportunity to obtain an independent economic advantage, actual or potential,
over competitors who do not know or use it, and which the Company maintains the
secrecy of.  It includes, but is not limited to, customer lists, information
about customer behavior and preferences and other specialized requirements of
the Company’s customers, the Company’s unique business model and unique business
plan, pricing and marketing strategies, documents and information regarding the
Company’s method of distribution, sales, costs, rebate program information, and
source code for all software programs.

 

(ii)                                  the term “Confidential Information”
includes, but is not limited to, any information possessed or owned by the
Company which is not generally known to the public and which gives the Company a
competitive advantage or its disclosure would harm the Company.  It includes,
but is not limited to, proprietary information and all other information
documents or materials, in whatever form, owned, developed or possessed by the
Company or any employee of the Company, relating in any way to the Company’s
customers, prospective customers, business plans, business relationships,
products or processes, costs or profit  information or data from which that
information could be derived, human resources (including internal evaluations of
the performance, capability and potential of any Company employee), business
methods, databases and computer programs, unpublished financial statements,
licenses, prices and rates, costs, suppliers, and vendors.  Confidential
Information also includes confidential or proprietary information

 

9

--------------------------------------------------------------------------------


 

received by the Company from third parties that is subject to a duty on the part
of the Company to maintain the confidentiality thereof.  Confidential
information does not include information which is or becomes generally known
within the Company’s industry through no act or omission by the Executive;
provided, however, that the compilation, manipulation, or other exploitation of
generally known information may constitute Confidential Information.

 

(b)                                 INTELLECTUAL PROPERTY.  All intellectual
property created by or accruing to the Executive, alone or in conjunction with
others, as a result of the Executive’s employment with the Company (and all
intellectual property created by or accruing to the Executive during the six
(6) month period immediately following termination of the Executive’s employment
with the Company to the extent such intellectual property pertains or applies to
the business of the Company) belongs solely and exclusively to the Company. 
Such intellectual property includes, but is not limited to, worldwide rights in
or to:  inventions, improvements, and discoveries whether or not patentable;
trade secrets and confidential information; patents and patent applications;
works of authorship, copyrights and copyright registrations, and renewal,
“moral” and similar rights applicable thereto; and product names, brand names,
taglines, slogans, trademarks, service marks, and applications and registrations
therefor. The Executive hereby assigns and shall assign any and all right, title
and interest that she has or may have in such intellectual property, and she
shall neither have nor retain any right, title or interest therein whatsoever.
The Executive agrees that her compensation described herein fully compensates
the Executive for assignment, transfer, release, or surrender (as the case may
be) of such rights and that no royalty or additional compensation is payable as
a result thereof.

 

(c)                                  NONCOMPETITION. The Executive acknowledges
that (i) the Executive performs services of a unique nature for the Company that
are irreplaceable, and that the Executive’s performance of such services to a
competing business will result in irreparable harm to the Company, (ii) the
Executive has had and will continue to have access to confidential information
which, if disclosed, would unfairly and inappropriately assist in competition
against the Company or any of its Subsidiaries (for purposes of this Agreement,
“Subsidiaries” shall mean any corporation or other entity of which the
securities or other ownership interests having the voting power to elect a
majority of the board of directors or other governing body are, at the time of
determination, owned by the Company, directly or through one or more
Subsidiaries), (iii) the Company and its Subsidiaries have substantial
relationships with their customers, and the Executive will have access to these
customers during the Employment Period, (iv) the Executive has generated and
will continue to generate goodwill for the Company and its Subsidiaries in the
course of the Executive’s employment. Accordingly, during the Executive’s
employment hereunder and for a period of two (2) years thereafter, the Executive
agrees that the Executive will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, materially engaged in the competitive business of selling or distributing
the following products manufactured by third parties (x) printing and specialty
papers, (y) packaging supplies and equipment, or (z) as it relates to printing
and specialty papers, industrial and commercial maintenance supplies or graphic
imaging supplies and equipment (collectively, the “Restricted Business”), in any
locale of any country in which the Company conducts such business.
Notwithstanding the foregoing, the Company agrees that customers and suppliers
of the Company are not deemed to be competitive with the Company merely based
upon such status.

 

10

--------------------------------------------------------------------------------


 

The Company also agrees that the Executive is not otherwise restricted by the
foregoing after the Employment Term to the extent that the Restricted Business
is incidental to the business engaged in by such firm, corporation or entity
(e..g., Amazon) and the Executive is not directly involved in the Restricted
Business of such firm, corporation, or entity. Nothing herein shall prohibit the
Executive from being a passive owner of not more than one percent (1%) of the
equity securities of a publicly traded corporation engaged in a business that is
in competition with the Company or any of its Subsidiaries, so long as the
Executive has no active participation in the business of such corporation.

 

(d)                                 NONSOLICITATION; NONINTERFERENCE. During the
Executive’s employment with the Company and for a period of two (2) years
thereafter, the Executive agrees that the Executive shall not, except in the
furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (i) solicit, aid or induce any known customer of the Company or any of
its Subsidiaries to purchase goods or services then sold by the Company or any
of its Subsidiaries from another person, firm, corporation or other entity or
assist or aid any other person or entity in identifying or soliciting any such
customer, (ii) solicit, aid or induce any known employee of the Company or any
of its Subsidiaries to leave such employment or retention or to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, or take any action to materially assist or aid any other person,
firm, corporation or other entity in identifying, hiring or soliciting any such
employee or (iii) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company or any of its
Subsidiaries and any of their respective vendors, joint venturers or licensors.
An employee shall be deemed covered by this Section 10(d) while so employed and
for a period of six (6) months thereafter, unless such employee was terminated
by the Company. Notwithstanding the foregoing, the provisions of this
Section 10(d) shall not be violated by general advertising or solicitation not
specifically targeted at Company-related persons or entities.

 

(e)                                  REASONABLENESS OF COVENANTS. In signing
this Agreement, the Executive gives the Company assurance that the Executive has
carefully read and considered all of the terms and conditions of this Section 10
hereof. The Executive agrees that these restraints are necessary for the
reasonable and proper protection of the Company and its Subsidiaries and their
trade secrets and confidential information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints. The Executive
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its Subsidiaries and that the Executive
has sufficient assets and skills to provide a livelihood while such covenants
remain in force. The Executive further covenants that the Executive will not
challenge the reasonableness or enforceability of any of the covenants set forth
in this Section 10. It is also agreed that each of the Company’s Subsidiaries
will have the right to enforce all of the Executive’s obligations to that
Subsidiary under Section 10 of this Agreement.

 

(f)                                   REFORMATION. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 10 is excessive in duration or scope or is unreasonable or

 

11

--------------------------------------------------------------------------------


 

unenforceable under applicable law, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the laws of that state.

 

(g)                                  SURVIVAL OF PROVISIONS. The obligations
contained in Sections 10 hereof shall survive the termination or expiration of
the Employment Term and the Executive’s employment with the Company and shall be
fully enforceable thereafter.

 

(h)                                 EQUITABLE RELIEF AND OTHER REMEDIES. The
Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Sections 10, 11 and 12
hereof would be inadequate and, in recognition of this fact, the Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, shall be entitled to obtain equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available, without the necessity of showing actual monetary damages or the
posting of a bond or other security.

 

11.                               COOPERATION; FURTHER AGREEMENTS. During the
Employment Period and for the two (2) year period thereafter, Executive shall
cooperate with the Company in any internal investigation or administrative,
regulatory or judicial proceeding as reasonably requested by the Company
(including, without limitation, Executive being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s request to give truthful and accurate testimony without requiring
service of a subpoena or other legal process and turning over to the Company all
relevant documents which are or may come into Executive’s possession, all at
times and on schedules that are reasonably consistent with Executive’s other
permitted activities and commitments). In the event the Company requires
Executive’s cooperation in accordance with this paragraph following the end of
the Employment Period, the Company shall pay Executive a per diem reasonably
determined by the Board and reimburse Executive for reasonable expenses incurred
in connection therewith (including lodging and meals, upon submission of
receipts).

 

12.                                NONDISPARAGEMENT. Subject to Section 14,
during the Employment Term and for a period of two (2) years thereafter, the
Executive agrees not to disparage the Company or its officers, directors,
employees, shareholders, agents or products other than in the good faith
performance of the Executive’s duties to the Company while the Executive is
employed by the Company or statements that the Executive in good faith believes
are necessary or appropriate to make in connection with the performance of the
Executive’s duties and obligations to the Company. The Company agrees that the
individuals holding the positions of officers of the Company and the members of
the Board will not, while employed by the Company or serving as a director of
the Company, as the case may be, disparage the Executive. The foregoing shall
not be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company’s executives and
directors shall not be violated by statements that they in good faith believe
are necessary or appropriate to make in connection with performing their duties
and obligations to the Company. The parties may seek appropriate equitable
relief or bring a damages claim (based upon provable injury to either party) to
enforce the provisions of this Section 12.  For the avoidance of doubt,

 

12

--------------------------------------------------------------------------------


 

any claimed breach by the Executive of this Section 12 shall not affect the
Executive’s rights under Sections 7 or 8 of this Agreement.

 

13.                               RETURN OF COMPANY PROPERTY. On or before
thirty (30) days following Executive’s termination of employment with the
Company for any reason (or at any time prior thereto at the Company’s request),
the Executive shall return all property belonging to the Company (including, but
not limited to, any Company-provided laptops, computers, cell phones, wireless
electronic mail devices or other equipment, or documents and property belonging
to the Company). The Executive may retain the Executive’s rolodex and similar
address books provided that such items only include contact information.

 

14.                               NOTICE OF IMMUNITY UNDER THE DEFEND TRADE
SECRETS ACT AND OTHER STATUTORY RIGHTS.  The Executive acknowledges and agrees
that the Company has provided the Executive with written notice that the Defend
Trade Secrets Act, 18 U.S.C. § 1833(b), provides an immunity for the disclosure
of a trade secret to report a suspected violation of law and/or in an
anti-retaliation lawsuit, as follows:  (a) an individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made: (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney and solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; and (b) an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.  In addition, the Executive
understands that nothing contained in this Agreement, the General Release, or
elsewhere limits the Executive’s ability to report possible violations of law or
regulation to, or file a charge or complaint with, the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Department of Justice, Congress, any Inspector General, or any other federal,
state or local governmental agency or commission (“Government Agencies”). 
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.

 

15.                               NO ASSIGNMENTS. This Agreement is personal to
each of the parties hereto. Except as provided in this Section 15 hereof, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto. The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company, provided that the Company shall require such
successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise.

 

13

--------------------------------------------------------------------------------


 

16.                               NOTICE. For purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given(a) on the date of delivery,
if delivered by hand, (b) on the date of transmission, if delivered by confirmed
facsimile or electronic mail, (c) on the first business day following the date
of deposit, if delivered by guaranteed overnight delivery service, or (d) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

 

At the address (or to the facsimile number) shown in the books and records of
the Company.

 

If to the Company:

 

Veritiv Corporation

Attention:  Senior Vice President, General Counsel and Corporate Secretary

1000 Abernathy Road NE
Building 400, Suite 1700
Atlanta, GA 30328

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

17.                               SECTION HEADINGS; INCONSISTENCY. The section
headings used in this Agreement are included solely for convenience and shall
not affect, or be used in connection with, the interpretation of this Agreement.
In the event of any inconsistency between the terms of this Agreement and any
form, award, plan or policy of the Company, the terms of this Agreement shall
govern and control.

 

18.                               SEVERABILITY. The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.

 

19.                               COUNTERPARTS. This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

20.                               INDEMNIFICATION. The Company hereby agrees to
indemnify the Executive and hold the Executive harmless to the extent provided
under the By-Laws of the Company against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorney’s fees), losses, and damages resulting from the Executive’s
good faith performance of the Executive’s duties and obligations with the
Company. This obligation shall survive the termination of the Executive’s
employment with the Company.

 

14

--------------------------------------------------------------------------------


 

21.                               LIABILITY INSURANCE. The Company shall cover
the Executive under directors’ and officers’ liability insurance both during
and, while potential liability exists, after the term of this Agreement in the
same amount and to the same extent as the Company covers its other officers and
directors.

 

22.                               GOVERNING LAW. This Agreement and all issues
and questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware. In furtherance of the
foregoing, the internal Laws of the State of Delaware shall control the
interpretation and construction of this Agreement (and all Schedules and
Exhibits hereto), even though under that jurisdiction’s choice of law or
conflict of law analysis, the substantive Law of some other jurisdiction would
ordinarily apply. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE PARTIES
TO ENTER INTO THIS AGREEMENT (WITH EACH PARTY HAVING HAD OPPORTUNITY TO CONSULT
COUNSEL), EACH OF THE PARTIES EXPRESSLY AND IRREVOCABLY WAIVES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER
TRANSACTION AGREEMENT, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR
PROCEEDING, AND ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER
TRANSACTION AGREEMENT SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

 

23.                               MISCELLANEOUS. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and such officer
or director as may be designated by the Board. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof,
including the Prior Agreement. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
Provisions of this Agreement shall survive the Employment Term if so provided in
this Agreement or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the Executive’s obligations
under Sections 10, 11 and 12 of this Agreement and the Company’s obligations
under Sections 5 and 8 of this Agreement. Following the end of the Employment
Term, all rights, duties and obligations of the Executive and the Company to
each other will cease, except as otherwise expressly provided in this Agreement.

 

15

--------------------------------------------------------------------------------


 

24.                               REPRESENTATIONS. The Executive and the Company
each represent and warrant that (a) each has the legal right to enter into this
Agreement and to perform all of the obligations in accordance with its terms,
and (b) each is not a party to any agreement or understanding, written or oral,
and is not subject to any restriction, which, in either case, could prevent or
limit each party’s performance of its or her obligations hereunder.  In
addition, the Executive acknowledges that the Executive is aware of Section 304
(Forfeiture of Certain Bonuses and Profits) of the Sarbanes-Oxley Act of 2002
and Section 954 of the Dodd-Frank Act  and the right of the Company to be
reimbursed for certain payments to the Executive in compliance therewith.

 

25.                               TAX MATTERS.

 

(a)                                 WITHHOLDING. The Company may withhold from
any and all amounts payable under this Agreement or otherwise such federal,
state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

(b)                                 SECTION 409A COMPLIANCE.

 

(i)                                     The intent of the parties is that
payments and benefits under this Agreement comply with Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Executive by Code Section 409A or damages
for failing to comply with Code Section 409A.

 

(ii)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
anything to the contrary in this Agreement, if the Executive is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 25(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

16

--------------------------------------------------------------------------------


 

(iii)                               To the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, (A) all such expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Executive, (B) any right to such reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in- kind benefits to be provided, in any other taxable year.

 

(iv)                              For purposes of Code Section 409A, the
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(v)                                 Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

VERITIV CORPORATION

 

 

 

 

 

 

By:

/s/ Mark W. Hianik

 

 

 

 

Name:

Mark W. Hianik

 

 

 

 

Title:

SVP, General Counsel & Corporate Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Mary A. Laschinger

 

Mary A. Laschinger

 

Signature Page to Employment Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

I, Mary A. Laschinger, in consideration of and subject to the performance by
Veritiv Corporation (together with its subsidiaries, the “Company”) of its
obligations under the Employment Agreement dated as of December 29, 2017 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its respective subsidiaries and all present, former and future
managers, directors, officers, employees, successors and assigns of the Company
and its subsidiaries and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

 

1.                                      I understand that any payments or
benefits paid or granted to me under the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive certain of the payments and benefits specified in the Agreement unless I
execute this General Release and do not revoke this General Release within the
time period permitted hereafter. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
subsidiaries.

 

2.                                      Except as provided in paragraphs 4 and 5
below and except for the provisions of the Agreement which expressly survive the
termination of my employment with the Company, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date that this General Release becomes effective and enforceable) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993;  the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional

 

A-1

--------------------------------------------------------------------------------


 

distress, defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). I understand and intend that this General
Release constitutes a general release of all claims and that no reference herein
to a specific form of claim, statute or type of relief is intended to limit the
scope of this General Release.

 

3.                                      I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph 2 above.

 

4.                                      I agree that this General Release does
not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release.

 

5.                                      I agree that I hereby waive all rights
to sue or obtain equitable, remedial or punitive relief from any or all Released
Parties of any kind whatsoever in respect of any Claim, including, without
limitation, reinstatement, back pay, front pay, and any form of injunctive
relief. Notwithstanding the above, I further acknowledge that I am not waiving
and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding. Additionally, I
am not waiving (i) any right to the Accrued Benefits or any severance benefits
to which I am entitled under Sections 5 and 8 of the Agreement, (ii) any claim
relating to directors’ and officers’ liability insurance coverage or any right
of indemnification under the Company’s organizational documents or otherwise,
(iii) my rights as an equity or security holder in the Company or its
subsidiaries, or (iv) my rights to enforce the terms of the Agreement which
expressly survive the termination of my employment hereunder.

 

6.                                      In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that without such waiver
the Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.

 

7.                                      I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party of any improper or unlawful conduct.

 

A-2

--------------------------------------------------------------------------------


 

8.                                      Nothing contained in this General
Release limits my ability to report possible violations of law or regulation to,
or file a charge or complaint with, the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Department of Justice,
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”).  This General Release
does not limit my ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company. Nothing in this Agreement shall limit my ability
under applicable United States federal law to (i) disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law
or (ii) disclose trade secrets in a document filed in a lawsuit or other
proceeding, but only if the filing is made under seal and protected from public
disclosure.  In addition, I understand that nothing in this General Release
limits my right to receive an award from a governmental or regulatory entity for
information provided to such an entity (and not as compensation for actual or
alleged personal injury or damages to me).

 

9.                                      I hereby acknowledge that Sections 10,
11 and 12 of the Agreement shall survive my execution of this General Release.

 

10.                               I represent that I am not aware of any claim
by me other than the claims that are released by this General Release. I
acknowledge that I may hereafter discover claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it.

 

11.                               Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

 

12.                               Whenever possible, each provision of this
General Release shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this General Release is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.                                      I HAVE READ IT CAREFULLY;

 

2.                                      I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS

 

A-3

--------------------------------------------------------------------------------


 

AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990;
AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

3.                                      I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;

 

4.                                      I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

5.                                      I HAVE HAD AT LEAST [21][45] DAYS FROM
THE DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE
SINCE MY RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND
WILL NOT RESTART THE REQUIRED [21][45]-DAY PERIOD;

 

6.                                      I UNDERSTAND THAT I HAVE SEVEN (7) DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

7.                                      I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

8.                                      I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

 

SIGNED:

 

 

DATED:

 

 

 

A-4

--------------------------------------------------------------------------------